DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 61/601,722, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed application does not provide support for the claimed device controller and activation signal as claimed in Claims 21-42, as well as the step of sending an activation signal upon decoupling of the magnets in Claims 43-55.

The disclosure of the prior-filed application, Application No. 13/734,871, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed application does not provide support for external audio as claimed in Claims 25-27, 35-37, 46-47, and 52-55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-34, 37, 39-42, and 45-49 of U.S. Patent No. 10,993,013 (the ‘013 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 23-52 vary from Claims 1-34, 37, 39-42, and 45-49 of the ‘013 Patent, only in slight wording differences. See Table 1 below for a claim correspondence.

Claims 23-24 and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of U.S. Patent No. 10,524,038 (the ‘038 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 23-24 and 33-34 vary from Claim 11 of the ‘038 Patent, only in slight wording differences. See Table 1 below for a claim correspondence.

Claims 23-24, 28, 33-34, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 24-25, 27, 34-35, and 37 of copending Application No. 17/230694 (the ‘694 Application). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 23-24 and 33-34 vary from Claims 24-25, 27, 34-35, and 37 of the ‘694 Application, only in slight wording differences. See Table 1 below for a claim correspondence. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

TABLE 1
Instant Application
10,993,013
10,524,038
17/230694
23
1, 34, 42
11
34
24
1, 48, 49
11
35
25
2, 34, 42


26
3, 39, 46


27
4, 34, 45


28
5, 37, 42

37
29
6, 29, 47


30
7


31
8


32
9


33
1, 10, 34, 42
11
24, 34

1, 10, 48
11
25, 35
35
2, 11, 34, 42


36
3, 12, 39, 46


37
4, 13, 40, 45


38
5, 37, 42

27, 37
39
6, 14, 41, 47


40
7, 15


41
8, 16


42
9, 17


43
18, 26


44
18, 26


45
19, 27


46
20, 28


47
21, 29


48
22, 30


49
23, 31


50
24, 32


51
25, 33


52
25, 33


53



54



55






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-24, 28-29, 33-34, 38-39, 43-45, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laffon de Mazieres et al., U.S. Patent No. 8,891,798, effectively filed on April 10, 2012 (Laffon), in view of Yang, U.S. Publication No. 2015/0237750, effectively filed on 9/21/2011 (Yang).

As to Claim 23, Laffon discloses an audio system comprising: a. a first earphone [213] comprising a first magnet [214] (col. 5, lines 58-59; see Fig. 1); b. a second earphone [223] comprising a second magnet [224] (col. 5, lines 61-63; see Fig. 1) for removably coupling with the first magnet [214] (col. 5, lines 63-66); and c. a device controller [708] configured to receive an activation signal when a decoupling of the first earphone [213] and the second earphone [223] is detected (a control signal can be sent to a connected electronic device when the earphones are decoupled; col. 5, lines 39-42), wherein the activation signal enables audio to be played in the first earphone and the second earphone (the codec is turned off or on depending on if the earphones are coupled or decoupled; col. 5, lines 39-57).
It is noted that Laffon does not explicitly disclose that the activation signal is received when a decoupling of the first magnet and the second magnet is detected. However, Laffon does disclose that the earphones can be configured as a switch to when a decoupling of the first magnet [306] and second magnet [206] is detected (para. 0062). One of ordinary skill in the art would have recognized the applicability of Yang to Laffon, since both are directed to securing articles together with magnets, and detecting a coupling and decoupling of the articles. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Yang’s improvement of detecting when the first and second magnets are decoupled, as a way to meet Laffon’s need of a component for detecting when the first and second earphones are coupled and decoupled (Laffon: col. 5, lines 39-42).

As to Claim 24, Laffon and Yang remain as applied above to Claim 23. Laffon further discloses that the device controller [708] receives a deactivation signal when the first earphone [213] and the second earphone [223] are again coupled, wherein the deactivation signal causes the audio to stop being played in the first earphone [213] and the second earphone [223] (the codec is turned off or on depending on if the earphones are coupled or decoupled; col. 5, lines 39-57). Yang further teaches receiving a signal when the first magnet [306] and second magnet [206] are again coupled (para. 0062).
Claim 28, Laffon and Yang remain as applied above to Claim 23. Laffon further discloses that the audio comprises audio received from an electronic device [700] (col. 13, lines 15-52).

As to Claim 29, Laffon and Yang remain as applied above to Claim 23. Laffon further discloses a noise canceling element (col. 8, lines 30-38).

As to Claim 33, Laffon discloses an audio system comprising: a. a first earphone [213] comprising a first magnet [214] (col. 5, lines 58-59; see Fig. 1); b. a second earphone [223] comprising a second magnet [224] (col. 5, lines 61-63; see Fig. 1) for removably coupling to the first magnet [214] of the first earphone [213] (col. 5, lines 63-66); and c. a device controller [708] configured to receive an activation signal when the second earphone [223] is removed and decoupled from the first earphone [213] (a control signal can be sent to a connected electronic device when the earphones are decoupled; col. 5, lines 39-42), wherein the activation signal enables audio to be played in the first earphone and the second earphone (the codec is turned off or on depending on if the earphones are coupled or decoupled; col. 5, lines 39-57).
It is noted that Laffon does not explicitly disclose that the activation signal is received when the second magnet is removed and decoupled from the first magnet. However, Laffon does disclose that the earphones can be configured as a switch to send the control signal when a coupling event is detected (Yang: col. 5, lines 39-42), and providing detection of the magnetic decoupling of components held together by magnets was well known. Yang discloses a detachable mounting system for electronic when a second magnet [206] is removed and decoupled from the first magnet [306] (para. 0062). One of ordinary skill in the art would have recognized the applicability of Yang to Laffon, since both are directed to securing articles together with magnets, and detecting a coupling and decoupling of the articles. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Yang’s improvement of detecting when the first and second magnets are decoupled, as a way to meet Laffon’s need of a component for detecting when the first and second earphones are coupled and decoupled (Laffon: col. 5, lines 39-42).

As to Claim 34, Laffon and Yang remain as applied above to Claim 33. Laffon further discloses that the device controller [708] receives a deactivation signal when the second earphone [223] is again coupled to the first earphone [213], wherein the deactivation signal causes the audio to stop being played in the first earphone [213] and the second earphone [223] (the codec is turned off or on depending on if the earphones are coupled or decoupled; col. 5, lines 39-57). Yang further teaches receiving a signal when the second magnet [206] is again coupled to the first magnet [306] (para. 0062).

As to Claim 38, Laffon and Yang remain as applied above to Claim 33. Laffon further discloses that the audio comprises audio received from an electronic device [700] (col. 13, lines 15-52).

Claim 39, Laffon and Yang remain as applied above to Claim 33. Laffon further discloses a noise canceling element (col. 8, lines 30-38).

As to Claim 43, Laffon discloses a method of operating an electronic device comprising: a. detecting an engagement status of a first earphone [213] comprising a first magnet [214] with a second earphone [223] comprising a second magnet [224]; and b. sending an activation signal to an electronic device [700] when the first earphone [213] is removed and decoupled from the second earphone [223] (a control signal can be sent to a connected electronic device when a decoupling of the earphones is detected; col. 5, lines 39-42), wherein the activation signal causes audio to be played in the first earphone [213] and the second earphone [223] (the codec is turned off or on depending on if the earphones are coupled or decoupled; col. 5, lines 39-57).
It is noted that Laffon does not explicitly disclose detecting an engagement status of the first magnet of the first earphone with the second magnet of the second earphone; and sending the activation signal to an electronic device when the first magnet is removed and decoupled from the second magnet. However, Laffon does disclose that the earphones can be configured as a switch to send the control signal when a coupling event is detected (Yang: col. 5, lines 39-42), and providing detection of the magnetic decoupling of components held together by magnets was well known. Yang discloses a detachable mounting technique for electronic devices, comprising a first magnet [306] and a second magnet [206] for removably coupling with the first magnet [306] (para. 0025), detecting an engagement status of the first magnet with the second magnet, and sending a signal when the first magnet [306] is removed and decoupled from the second magnet [206] (para. 0062). One of ordinary skill in the art would have recognized the applicability of Yang to Laffon, since both are directed to securing articles together with magnets, and detecting a coupling and decoupling of the articles. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Yang’s improvement of detecting when the first and second magnets are decoupled, as a way to meet Laffon’s need of a means to detect when the first and second earphones are coupled and decoupled (Laffon: col. 5, lines 39-42).

As to Claim 44, Laffon and Yang remain as applied above to Claim 43. Laffon further discloses sending a deactivation signal to the electronic device [708] when the first earphone [213] is again coupled to the second earphone [223], wherein the deactivation signal causes the audio to stop being played in the first earphone [213] and the second earphone [223] (the codec is turned off or on depending on if the earphones are coupled or decoupled; col. 5, lines 39-57). Yang further teaches receiving a signal when the first magnet [306] is again couple to the second magnet [206] (para. 0062).

As to Claim 45, Laffon and Yang remain as applied above to Claim 43. Laffon further discloses a. operating the electronic device [700] based upon the engagement status of the first earphone [213] with the second earphone [223] (col. 5, lines 39-57); and b. receiving the audio from the electronic device [700] (col. 13, lines 15-52). Yang further teaches basing the engagement status on the engagement status of the first magnet [306] and second magnet [206] (para. 0062).
Claim 48, Laffon and Yang remain as applied above to Claim 43. Laffon further discloses canceling outside noise from being played by the first earphone [213] and the second earphone [223] (col. 8, lines 30-38).

Claims 25-27, 35-37, 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laffon de Mazieres et al., U.S. Patent No. 8,891,798, effectively filed on April 10, 2012 (Laffon), Yang, U.S. Publication No. 2015/0237750, effectively filed on 9/21/2011 (Yang), further in view of Boersma, U.S. Patent No. 7,903,826, patented on 3/8/2011 (Boersma).

As to Claim 25, Laffon and Yang remain as applied above to Claim 23. Laffon further discloses a. a first set of controls [232, 236] for controlling a volume of the audio played by the first earphone [213] and the second earphone [223] (col. 8, lines 41-51). Laffon and Yang do not explicitly disclose b. a second set of controls for controlling a volume of external audio played by the first earphone and the second earphone. However, providing such controls was well known. Boersma teaches a similar device with a first set of controls [72] for controlling a volume of the audio [36] played by the first earphone [38] and the second earphone [38] (the first control controls the audio reproduced by the earphones; Col. 7, lines 27-30); and a second set of controls [74] for controlling external audio [50] played by the first earphone [38] and the second earphone [38] (the second control controls the ambient audio reproduced by the earphones; Col. 7, lines 30-36). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of Applicant’s invention, to provide additional second 

As to Claim 26, Laffon, Yang, and Boersma remain as applied above to Claim 25. Boersma further teaches that the external audio [50] comprises surrounding ambient noise received from an external microphone [50] (Col. 6, lines 32-33).

As to Claim 27, Laffon, Yang, and Boersma remain as applied above to Claim 26. Boersma further teaches that the second set of controls [74] control the volume level of ambient noise received through the first earphone [38] and the second earphone [38] (Col. 7, lines 30-39).

As to Claim 35, Laffon and Yang remain as applied above to Claim 33. Laffon further discloses a. a first set of controls [232, 236] for controlling a volume of the audio played by the first earphone [213] and the second earphone [223] (col. 8, lines 41-51). Laffon and Yang do not explicitly disclose b. a second set of controls for controlling a volume of external audio played by the first earphone and the second earphone. However, providing such controls was well known. Boersma teaches a similar device with a first set of controls [72] for controlling a volume of the audio [36] played by the first earphone [38] and the second earphone [38] (the first control controls the audio reproduced by the earphones; Col. 7, lines 27-30); and a second set of controls [74] for controlling external audio [50] played by the first earphone [38] and the second earphone [38] (the second control controls the ambient audio reproduced by the earphones; Col. 7, lines 30-36). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of Applicant’s invention, to provide additional second controls to control transmitted and external audio, respectively, for providing the option of external audio to the user, thereby increasing user safety and convenience (Boersma: Col. 1, lines 37-50).

As to Claim 36, Laffon, Yang, and Boersma remain as applied above to Claim 35. Boersma further teaches that the external audio [50] comprises surrounding ambient noise received from an external microphone [50] (Col. 6, lines 32-33).

As to Claim 37, Laffon, Yang, and Boersma remain as applied above to Claim 36. Boersma further teaches that the second set of controls [74] control the volume level of ambient noise received through the first earphone [38] and the second earphone [38] (Col. 7, lines 30-39).

As to Claim 46, Laffon and Yang remain as applied above to Claim 43. Laffon further discloses adjusting a volume level in the first earphone [213] and the second earphone [223] of the audio (col. 8, lines 41-51). Laffon and Yang do not explicitly disclose receiving external audio from a microphone. However, providing such a feature was well known. Boersma teaches a similar method of adjusting a volume level in the first earphone [38] and the second earphone [38] of one of the audio [36] (a first control controls the audio reproduced by the earphones; Col. 7, lines 27-30) and the external receiving external audio from a microphone [50] (Col. 6, lines 32-33). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of Applicant’s invention, to receive external audio from a microphone, for providing the option of external audio to the user, thereby increasing user safety and convenience (Boersma: Col. 1, lines 37-50).

As to Claim 47, Laffon, Yang, and Boersma remain as applied above to Claim 46. Boersma further teaches that the external audio [50] comprises surrounding ambient noise received from an external microphone [50] (Col. 6, lines 32-33).

Claims 30-31, 40-41, and 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laffon de Mazieres et al., U.S. Patent No. 8,891,798, effectively filed on April 10, 2012 (Laffon), Yang, U.S. Publication No. 2015/0237750, effectively filed on 9/21/2011 (Yang), further in view of Takahashi et al., U.S. Publication No. 2003/0224839, published on 12/4/2003 (Takahashi).

As to Claim 30, Laffon and Yang remain as applied above to Claim 23. Laffon and Yang do not explicitly disclose that the activation signal causes an incoming call to a telephone to be answered and connected and further wherein the audio comprises audio for the call. However, Laffon does disclose that the audio system can be used with an electronic device such as a cellular phone (Laffon: col. 12, lines 50-56), and using such an activation signal to answer and connect a call was well known. Takahashi the activation signal causes an incoming call to a telephone to be answered and connected and further wherein the audio comprises audio for the call (the call is answered when the earphones are pulled out; Takahashi: Para. 0037, lines 11-13). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the call connection functionality of Takahashi, into the audio system of Laffon and Yang, as an added feature and convenience of call audio capabilities.

As to Claim 31, Laffon, Yang, and Takahashi remain as applied above to Claim 30. Takahashi further teaches that the deactivation signal causes an ongoing call through the telephone to be terminated (Para. 0039).

As to Claim 40, Laffon and Yang remain as applied above to Claim 34. Laffon and Yang do not explicitly disclose that the activation signal causes an incoming call to a telephone to be answered and connected and further wherein the audio comprises audio for the call. However, Laffon does disclose that the audio system can be used with an electronic device such as a cellular phone (Laffon: col. 12, lines 50-56), and using such an activation signal to answer and connect a call was well known. Takahashi teaches that the activation signal causes an incoming call to a telephone to be answered and connected and further wherein the audio comprises audio for the call (the call is answered when the earphones are pulled out; Takahashi: Para. 0037, lines 11-13). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the call connection functionality of Takahashi, into the audio system of Laffon and Yang, as an added feature and convenience of call audio capabilities.
Claim 41, Laffon, Yang, and Takahashi remain as applied above to Claim 40. Takahashi further teaches that the deactivation signal causes an ongoing call through the telephone to be terminated (Para. 0039).

As to Claim 49, Laffon and Yang remain as applied above to Claim 44. Laffon and Yang do not explicitly disclose that the activation signal causes an incoming call to a telephone to be answered and connected and further wherein the audio comprises audio for the call. However, Laffon does disclose that the audio system can be used with an electronic device such as a cellular phone (Laffon: col. 12, lines 50-56), and using such an activation signal to answer and connect a call was well known. Takahashi teaches that the activation signal causes an incoming call to a telephone to be answered and connected and further wherein the audio comprises audio for the call (the call is answered when the earphones are pulled out; Takahashi: Para. 0037, lines 11-13). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the call connection functionality of Takahashi, into the method of Laffon and Yang, as an added feature and convenience of call audio capabilities.

As to Claim 50, Laffon, Yang, and Takahashi remain as applied above to Claim 49. Takahashi further teaches that the deactivation signal causes an ongoing call through the telephone to be terminated (Para. 0039).

Claims 32, 42, and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laffon de Mazieres et al., U.S. Patent No. 8,891,798, effectively filed on April 10, 2012 (Laffon), Yang, U.S. Publication No. 2015/0237750, effectively filed on 9/21/2011 (Yang), further in view of Masuyama, U.S. Publication No. 2010/0166207, published on 7/1/2010 (Masuyama).

As to Claim 32, Laffon and Yang remain as applied above to Claim 23. Laffon and Yang do not explicitly disclose that the activation signal is sent wirelessly. However, Laffon does teach that the audio system can include wireless connectivity to an external device (col. 16, lines 1-4), and sending such a signal wirelessly was well known. Masuyama discloses a similar audio system that receives an activation signal when the earphones are decoupled (a separation-detected signal is sent to the controller; Para. 0323), wherein the activation signal is sent wirelessly (the reproducing apparatus can be external, and connected via a wireless connection; Para. 0446). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to send the activation signal wirelessly, in the audio system of Laffon and Yang, for the commonly understood benefit of wireless control.

As to Claim 42, Laffon and Yang remain as applied above to Claim 33. Laffon and Yang do not explicitly disclose that the activation signal is sent wirelessly. However, Laffon does teach that the audio system can include wireless connectivity to an external device (col. 16, lines 1-4), and sending such a signal wirelessly was well known. Masuyama discloses a similar audio system that receives an activation signal when the earphones are decoupled (a separation-detected signal is sent to the controller; Para. 0323), wherein the activation signal is sent wirelessly (the reproducing apparatus can 

As to Claim 51, Laffon and Yang remain as applied above to Claim 43. Laffon and Yang do not explicitly disclose that the activation signal is sent wirelessly. However, Laffon does teach that the audio system can include wireless connectivity to an external device (col. 16, lines 1-4), and sending such a signal wirelessly was well known. Masuyama discloses a similar technique that receives an activation signal when the earphones are decoupled (a separation-detected signal is sent to the controller; Para. 0323), wherein the activation signal is sent wirelessly (the reproducing apparatus can be external, and connected via a wireless connection; Para. 0446). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to send the activation signal wirelessly, in the method of Laffon and Yang, for the commonly understood benefit of wireless control.

Claims 52-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laffon de Mazieres et al., U.S. Patent No. 8,891,798, effectively filed on April 10, 2012 (Laffon), Yang, U.S. Publication No. 2015/0237750, effectively filed on 9/21/2011 (Yang), Masuyama, U.S. Publication No. 2010/0166207, published on 7/1/2010 (Masuyama), further in view of Boersma, U.S. Patent No. 7,903,826, patented on 3/8/2011 (Boersma).
Claim 52, Laffon discloses a method of operating an electronic device comprising: a. detecting an engagement status of a first earphone [213] comprising a first magnet [214] with a second earphone [223] comprising a second magnet [224]; and b. sending an activation signal to an electronic device [700] when the first earphone [213] is removed and decoupled from the second earphone [223] (a control signal can be sent to a connected electronic device when a decoupling of the earphones is detected; col. 5, lines 39-42), wherein the activation signal causes audio to be played in the first earphone [213] and the second earphone [223] (the codec is turned off or on depending on if the earphones are coupled or decoupled; col. 5, lines 39-57) sending a deactivation signal to the electronic device [708] when the first earphone [213] is again coupled to the second earphone [223], wherein the deactivation signal causes the audio to stop being played in the first earphone [213] and the second earphone [223] (the codec is turned off or on depending on if the earphones are coupled or decoupled; col. 5, lines 39-57) operating the electronic device [700] based upon the engagement status of the first earphone [213] with the second earphone [223] (col. 5, lines 39-57), adjusting a volume level in the first earphone [213] and the second earphone [223] of the audio (col. 8, lines 41-51).
Laffon does not explicitly disclose that the activation and deactivation signals is sent wirelessly. However, Laffon does teach that the audio system can include wireless connectivity to an external device (col. 16, lines 1-4), and sending such a signal wirelessly was well known. Masuyama discloses a similar audio system that receives an activation signal when the earphones are decoupled (a separation-detected signal is sent to the controller; Para. 0323), wherein the activation signal is sent wirelessly (the 
It is noted that Laffon and Masuyama do not explicitly disclose detecting an engagement status of the first magnet of the first earphone with the second magnet of the second earphone; sending the wireless activation signal to an electronic device when the first magnet is removed and decoupled from the second magnet, and sending the wireless deactivation signal to the electronic device when the first magnet is again coupled to the second magnet. However, Laffon does disclose that the earphones can be configured as a switch to send the control signal when a decoupling or coupling event is detected (Yang: col. 5, lines 39-42), and providing detection of the magnetic decoupling and coupling of components held together by magnets was well known. Yang discloses a detachable mounting technique for electronic devices, comprising a first magnet [306] and a second magnet [206] for removably coupling with the first magnet [306] (para. 0025), detecting an engagement status of the first magnet with the second magnet, sending a signal when the first magnet [306] is removed and decoupled from the second magnet [206] (para. 0062), and sending a signal when the first magnet [306] is again coupled to the second magnet [206] (para. 0062). One of ordinary skill in the art would have recognized the applicability of Yang to Laffon and Masuyama, since all are directed to securing articles together with magnets, and detecting a coupling and decoupling of the articles. Therefore, it would have been obvious to one of ordinary skill 
Laffon, Masuyama and Yang do not explicitly disclose receiving external audio from a microphone. However, providing such a feature was well known. Boersma teaches a similar method of adjusting a volume level in the first earphone [38] and the second earphone [38] of one of the audio [36] (a first control controls the audio reproduced by the earphones; Col. 7, lines 27-30) and the external audio [50] (a second control controls the ambient audio reproduced by the earphones; Col. 7, lines 30-36), and receiving external audio from a microphone [50] (Col. 6, lines 32-33). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of Applicant’s invention, to receive external audio from a microphone, for providing the option of external audio to the user, thereby increasing user safety and convenience (Boersma: Col. 1, lines 37-50).

As to Claim 53, Laffon, Masuyama, Yang, and Boersma remain as applied above to Claim 52. Laffon further discloses canceling outside noise from being played by the first earphone [213] and the second earphone [223] (col. 8, lines 30-38).

Claims 54-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laffon de Mazieres et al., U.S. Patent No. 8,891,798, effectively filed on April 10, 2012 (Laffon), Yang, U.S. Publication No. 2015/0237750, effectively filed on 9/21/2011 (Yang), Masuyama, U.S. Publication No. 2010/0166207, published on 7/1/2010 (Masuyama), Boersma, U.S. Patent No. 7,903,826, patented on 3/8/2011 (Boersma) further in view of Takahashi et al., U.S. Publication No. 2003/0224839, published on 12/4/2003 (Takahashi).

As to Claim 54, Laffon, Masuyama, Yang, and Boersma remain as applied above to Claim 52. Laffon, Masuyama, Yang, and Boersma do not explicitly disclose that the activation signal causes an incoming call to a telephone to be answered and connected and further wherein the audio comprises audio for the call. However, Laffon does disclose that the audio system can be used with an electronic device such as a cellular phone (Laffon: col. 12, lines 50-56), and using such an activation signal to answer and connect a call was well known. Takahashi teaches that the activation signal causes an incoming call to a telephone to be answered and connected and further wherein the audio comprises audio for the call (the call is answered when the earphones are pulled out; Takahashi: Para. 0037, lines 11-13). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the call connection functionality of Takahashi, into the method of Laffon, Masuyama, Yang, and Boersma, as an added feature and convenience of call audio capabilities.

As to Claim 55, Laffon, Masuyama, Yang, Boersma, and Takahashi remain as applied above to Claim 54. Takahashi further teaches that the deactivation signal causes an ongoing call through the telephone to be terminated (Para. 0039).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653